DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10310907 (hereinafter ‘907). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘907 patent anticipates the claims of the instant application.
Claims1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10901795 (hereinafter ‘795). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘795 patent anticipates the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Pat. App. Pub. 2009/0007127).

With respect to claim 1, Roberts discloses: 
receiving, from a client computing device, a request to perform a calculation, wherein data items needed for the calculation are identified based on th request, and wherein the computing system is a multi tenant system in in which client data for different tenants is stored together but subject to access control procedures ([0052], the user can use the system explore data and produce results, [0014], [0067], locks correspond to access control procedures); 
retrieving the data items from the data store into a digital computer memory ([0014]); ([0017]); 
generating a plurality of execution graphs for an in-memory execution of the calculation, wherein each of the plurality of execution graphs is for a particular tenant among a plurality of different tenants associated with the multi-tenant system, and wherein each of the plurality of execution graphs is associated with a different user account ([0017], [0052]-[0055] discloses that users can utilize the system to create plots in order to explore their data and produce results. “Their” data would include separating data of different users, therefore having their own accounts);
executing the calculation by traversing the plurality of execution graphs using a graph traversal algorithm to generate a result to the request ([0018]-[0021]); 
Roberts does not specifically disclose: storing, in the data store, the result 
value.  
	However, Roberts discloses that the user can produce results ([0052]), a memory that stores data ([0031]), storing frequently accessed information in caches ([0050]), some operations are predicated on the results of other operations as there is a dependency ([0056]). Therefore, it would have been obvious to a person having ordinary skill in the art prior to filing to realize that the results had to be stored in case the result is a predicate for a child operation or for the user to view the result.

With respect to claim 2, Roberts discloses: wherein each of the plurality of execution graphs comprises one or more nodes, wherein each node comprises executable program instructions to perform at least one or more steps of the calculation and at least one of the data items needed by the at least one or more steps of the calculation (Figs 2a-e)).

With respect to claim 3, Roberts discloses: wherein two or more nodes of the one or more nodes for a particular graph are connected by edges that represent a dependency between the two nodes and guidance on an order of execution of nodes (Fig. 2A-E, [0056]).  

With respect to claim 4, Roberts discloses: wherein a node of the one or more nodes is dependent on a second graph (Fig. 2A-E, for example in Fig. 2D Task 5 is dependent on Task 3. Task 5 belongs to graph 280 which is different from Task 3’s).  

With respect to claim 5, Roberts discloses: determining a first node of a particular graph of the plurality of execution graphs will execute on a third computing device and a second node of the particular graph of the plurality of execution graphs will execute on a fourth computing device; and executing, in parallel, the first node by the third computing device and the second node by the fourth computing device. ([0058]).  

With respect to claim 6, Roberts discloses: determining a first graph of the plurality of execution graphs will execute on a first computing device and a second graph of the plurality of execution graphs will execute on a second computing device; and executing, in parallel, the first graph by the first computing device and the second graph by the second computing device. ([0058]).  

With respect to claim 7, Roberts discloses: wherein the generating results in a digitally stored in- memory list of execution graphs (Fig. 1, the data is “distributed” to different processors).

With respect to claim 9, Roberts discloses wherein the data store is a distributed data store (Fig. 1, the data is distributed to different processors)
With respect to claim 11, Roberts discloses: causing displaying, on the client computing device, the result ([0052]).

With respect to claims 12-18, they recite similar limitations as claims 1-7 and are therefore rejected under the same citations and rationale.

With respect to claim 20, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Pat. App. Pub. 2009/0007127) in view of Ekanadham et al. (U.S. Pat. App. Pub. 2016/0188385).

With respect to claim 10, Roberts does not specifically disclose: wherein the computing system comprises a public cloud.  
However, Ekanadham discloses: wherein the computing system comprises a public cloud (Fig. 15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a public cloud for cost savings by hosting organizations’ applications on a public cloud provider and not having to buy hardware.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/           Primary Examiner, Art Unit 2195